Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 3/05/2021 in which claims 1-10 are presented for examination.

Priority
Acknowledgment is made of applicant’s provisional application filed on 10/02/2015.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t adequately teach or suggest the limitations found in the independent claims including the specific way in which RDF queries are used to search.  In conjunction with this function, there is a graphical control which is selected and represents versions of base RDF queries.  No combination of the prior art of record would be obvious to one of ordinary skill in the art would teach the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moore et al. US 20140279957 A1 teaches subjects, predicates, and objects in paragraph [0104].
Stepinski et al. US 8577911 B1 teaches presentation of search term refinement. (Title).
Tonkin et al. US 20170061001 A1 ontology terms with groups using relationships between ontology terms in at least paragraph [0149].
Abdukalyokov et al. US 20140059455 A1 teaches a system and method for efficiently selecting data entities represented in a graphical user interface (Abstract).
King et al. US 20120124478 A1 teaches a metadata browser as well as graphical search display in figs 10 and 17-20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152